Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 12/1/2020 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 19: Ineligible 
The claim recites a series of steps.  The claim is directed to a process, which is a statutory category of invention (Step 1: YES). 
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of a system, comprising: a deposit transaction device; and a validation server; wherein the deposit transaction device is configured to: suspend a deposit transaction for a deposit; send an out-of-band message having identifying information for the deposit to the validation server; terminate or resume the deposit transaction based on a response Step 2A1 – Yes).      
Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitation of using a computer to perform the steps.  The validation server in the steps is recited at a high level of generality, i.e. as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A2 – No). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: No). The claim is not patent eligible.  
the recited abstract idea (Step 2B: No). The claim is not patent eligible.  
The analysis above applies to all statutory categories of the invention including claim 13.  Furthermore, the dependent claims 14-18, and 20 do not resolve the issues raised in the independent claim 13.  Accordingly, claims 13-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 20150127533), alone. 
Regarding claim 13, Knebel discloses a method, comprising: RESPONSE TO RESTRICTION REQUIREMENTPage 4 
detecting, by a deposit transaction device, a check that is being deposited into a deposit account associated with a depositor during a deposit transaction (Para. 4, 8, 13, 17, 21 and 24, Check recipient attempts to deposit check; Fig. 1 and 2; Para. 24, Check issuer to integrated into the check validation process; Fig. 2, Issuer to Recipient); 
suspending, by the deposit device, the deposit transaction (Para. 4, 8, 13, 17, 21 and 24; Fig. 2; Check acceptance is suspended between issuer and check processing, in order to determine issuer validity; This happening during “check ok” procedure)
 (Fig. 2, Check processing to issuer “Yes/No” from “Check OK?”); 
receiving, by the deposit device, a reply from the validation service (Fig. 2, After Issuer replies with Yes/No; Para. 28); 
Knebel fails to disclose terminating or resuming, based on the reply indication.  
Official notice is hereby taken that terminating or resuming a transaction based on validation is old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Knebel with the ability to terminate or resume the deposit transaction, since doing so is a necessary step after identity validation to properly process the check and prevent check processing for security measures.  
Regarding claim 19, Knebel discloses a system, comprising: 
a deposit transaction device (Fig. 2, Issuer and recipient; Para. 15, mobile device, Iphone, PDA); 
and a validation server (Fig. 2, Check Processing with Server; Para. 15 transaction server; Para. 22, and 12); 
wherein the deposit transaction device is configured to: 
suspend a deposit transaction for a deposit (Para. 4, 8, 13, 17, 21 and 24; Fig. 2; Check acceptance is suspended between issuer and check processing, in order to determine issuer validity; This happening during “check ok” procedure)
send an out-of-band message having identifying information for the deposit to the validation server (SMS/Email - Para. 13 and 24, Claim 2 and 8);  
wherein the validation server is configured to: 
(Fig. 2, ID issuer; Para. 12, 13, 1415); 
send a validation request to the issuer (Fig. 2, “Check OK?”); 
and supply the response to the deposit transaction device based on a reply received from the issuer (Fig. 2, Issuer “yes/no” with arrow through recipient).
Knebel fails to disclose terminating or resuming, based on response from the validation server.  
Official notice is hereby taken that terminating or resuming a transaction based on validation is old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Knebel with the ability to terminate or resume the deposit transaction, since doing so is a necessary step after identity validation to properly process the check and prevent check processing for security measures.
Regarding claim 20, modified Knebel discloses where the deposit transaction device is: an Automated Teller Machine (ATM), a Self-Service Terminal (SST), a Point-Of-Sale (POS) terminal, a tablet device, a phone, or a wearable processing device (Para. 15).

Claim 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 20150127533), in view of Carlton (US 20140236820). 
Regarding claim 14, modified Knebel fails to disclose requesting further includes providing the validation service decoded Magnetic Ink Character Recognition (MICR) data read from the check.  However, Carloton disclose a mobile device (201) that transmits MICR information (Para. 20) to the processing system 207. 

Regarding claim 15, modified Knebel discloses where requesting further includes providing an image of the check to the validation service (Para. 10, 24, Claim 1, 4, 6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 20150127533), in view of Gilder (US 20080086420). 
Regarding claim 16, modified Knebel discloses calculating a hash value from Magnetic Ink Character Recognition (MICR) data read from the check and providing the hash value to the validation service.  However, Gilder teaches the conversion of a hash value to the account which is tied to the verification database, with the original check number (Para. 77-78, 98, 101).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Knebel with the hash process of of Gilder.  Doing so allows a greater level of encryption between data sharing and the devices. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 20150127533), in view of Rahat (US 20150178374). 
Regarding claim 17, modified Knebel fails to disclose terminating further includes activating a camera on the deposit transaction device and capturing an image of the depositor when the response indicated that the issuer has associated the check with fraudulent activity.  (Para. 18). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Knebel with the camera with action shots for fraud of Rahat.  Doing so adds a laeyer of fraud protection, to take a photograph in real-time, if and when potential fraud exists. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Knebel (US 20150127533), in view of Ramachandran (US 7481360) and Larsen (US 20110066529)
Regarding claim 18, modified Knebel fails to disclose resuming further includes sending an image of the check to a clearing house when the deposit transaction is a not on-us transaction relative to a financial institution associated with the deposit transaction device.  However, Ramachandran discloses the transfer of a check image for deposit from an ATM electronically to a clearinghouse (Col. 48, Lines 15+). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Knebel with the electronic deposit transfer to the clearinghouse of Ramachandran.  Doing so ensures that the check is effectively cleared for deposit in the financial system.  
Modified Knebel also fails to disclose transferring deposit transaction details from the check.  However, Larsen teaches the electronic transfer of check transaction details to the clearinghouse of a negotiable instrument (Para. 10). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Knebel with the check transaction details.  Doing so allows the full 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the  USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/B.M.D./               Examiner, Art Unit 3691                                                                                                                                                                                         	1/11/2021